Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                DETAILED ACTION
Claims 1-12 received on 11/16/2021 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-11 of U.S. Patent No.11,019, 681 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as demonstrated, claim 3 of Patent #11,019, 681 B2 disclose all the features of claims 1, 11-12 of the instant application with minor obvious variations. 
Similarly the dependent claims 4-11 of patent No. 11,019, 681 B2 discloses or suggests all of the limitations of the claims 2, 4-10 of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 3-11 of U.S. Patent No.11,019, 681 B2. to modify the claims to achieve the features of claims 1-2, 4-12 of the instant application.

Claims 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No.11,206,220 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as demonstrated, claim 1 of Patent #11,206,220 B2 disclose all the features of claims 1 and 2 of the instant application with minor obvious variations. 
Similarly the claims 2-11of patent No. 11,206,220 B2 discloses or suggests all of the limitations of the claims 3-12 of the instant application with minor obvious variations.

Thus, it would have been obvious to one of ordinary skill in the art having the claims 1-11of U.S. Patent No. 11,206,220 B2. to modify the claims to achieve the features of claims 1-12 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUANG et al. (US 2020/0280920).

As of claims 1, 11 and 12, HUANG discloses a communication apparatus, a control method for a communication apparatus and a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a control method of a communication apparatus (See Fig. 1, AP 110) comprising: a first communication unit compliant with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard (para [0121] [FIG. 14A] a PCR 1400 (=a first communication unit) which is capable for transmitting and receiving standard IEEE 802.11 signal);
one or more processors; and one or more memories including instructions that, when executed by the one or more processors (see Fig. 14A), cause the communication apparatus to: store data to be transmitted to another communication apparatus via the first communication unit in a first transmission queue (para [0053] AP buffer DL data traffic which corresponds to storage unit store data to be transmitted to another apparatus);
select whether to transmit a frame for causing a transition to a state where communication is performable via a third communication unit in accordance with the data which is stored in the first transmission queue (para [0029] discloses mode operation related state transition for a wireless communication device, para [0121] the PCR in the AP is capable for transmitting wake-up signal (=transmit a frame) based on the buffered DL data traffic for the STA in para [0053] which corresponds to select whether to transit a frame for causing a transition),
in a case where the data is transmitted to another communication apparatus including the third communication unit and a fourth communication unit (para [0053] discloses when DL data traffic for the STA in WUR doze state is coming, the AP 110 shall buffer DL data traffic for the STA (=other communication apparatus) wherein STA comprises PCR (=third communication unit) and WUR (=fourth communication unit) see [Fig.1]), and 
transmit the frame for causing a transition to a state where communication is performable via the third communication unit in accordance with a selection made by the selecting (para [0080] when the WUR of the STA staying in WUR doze state receives wake-up frame from the AP 110, it transits to WUR awake state),
wherein the third communication unit is compliant with the IEEE 802.11 series standard (para [0121] a PCR 1400 (= third communication unit) which is capable for transmitting and receiving standard IEEE 802.11 signal), and the fourth communication unit is compliant with the IEEE 802.11 series standard (para [0002] a wake-up radio (WUR) apparatus (fourth communication unit) is a companion radio apparatus to a primary connectivity radio (PCR) apparatus, e.g., IEEE 802.11 series standard) and has power consumption lower than power consumption of the third communication unit (para [0097] WUR (=the fourth communication unit) has much lower power consumption than the PCR (=third communication unit).

As of claim 4, rejection of claim 1 cited above incorporated herein, in addition  HUANG discloses the instructions further cause the communication apparatus to perform a control that the frame for causing a transition to a state where communication is performable via the third communication unit is transmitted to the another communication apparatus in a predetermined period (para [0088] the WUR receiver of the STA staying in WUR doze state is able to turn on in appropriate time to receive WUR wake up frame within a predetermined duration which corresponds to communication is transmitted to the another communication apparatus in a predetermined period).

As of claim 6, rejection of claim 1 cited above incorporated herein, in addition  HUANG discloses the instructions further cause the communication apparatus to: 
receive a notification indicating that communication is performable via the third communication unit from the another communication apparatus in a case where the transmitting transmits the frame for causing a transition to a state where communication is performable via the third communication unit; and transmit the data to the another communication apparatus via the first communication unit in response to the notification being received (para [0069] discloses the AP respond with an ACK frame. the STA sends a WUR Mode Request frame to the AP which contains requested configurable wake-up operating parameters, and then the AP responds with a WUR Mode Response frame which contains agreed configurable wake-up operating parameters which corresponds to a reception unit receive from the other communication apparatus (=STA), a notification that communication via the third communication unit is performable).

As of claim 9, rejection of claim 1 cited above incorporated herein, in addition  HUANG discloses a second communication unit compliant with the IEEE 802.11 series standard (para [0002] a wake-up radio (WUR) apparatus (=second unit) is a companion radio apparatus to a primary connectivity radio (PCR) apparatus, e.g., IEEE 802.11 series standard), the second communication unit having power consumption lower than that of the first communication unit (para [0097] discloses the WUR (=second communication unit) has much lower power consumption than the PCR (=first communication unit), wherein the first communication unit and the third communication unit are Primary Connectivity Radio (PCR) defined in an IEEE 802.11 ba standard, and wherein the second communication unit and the fourth communication unit are Wake Up Radio (WUR) defined in an IEEE 802.11 ba (para [0121] [FIG. 14A] [FIG. 1].  the PCR 1400 (=first and third communication unit) as illustrated in with standard IEEE 802.11 and para [0002] a wake-up radio (WUR) apparatus (fourth communication unit) is a companion radio apparatus to a primary connectivity radio (PCR) apparatus, e.g., IEEE 802.11 series standard).

As of claim 10, rejection of claim 1 cited above incorporated herein, in addition  HUANG discloses wherein the frame for causing a transition to a state where communication is performable via the third communication unit is a WUR Wake-up frame compliant with an IEEE 802.11ba (para [0002] the WUR apparatus is a companion radio apparatus to a primary connectivity radio (PCR) apparatus, e.g., IEEE 802.11a/b/g/n/ac/ax radio apparatus).  

Allowable Subject Matter
Claims 2-3, 5, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/           Primary Examiner, Art Unit 2471